 1                       UNITED STATES DISTRICT COURT
 2                      CENTRAL DISTRICT OF CALIFORNIA
 3
 4   In re subpoenas to BROADCOM,           Case No. MC17-0111-PA(ASx)
     CORPORATION, a California
 5   corporation.
 6                                           AMENDED PROTECTIVE ORDER
     Underlying litigation:
 7   TQ DELTA, LLC, v. 2WIRE, INC.,
     Case No. 13-cv-1835-RGA
 8
     TQ DELTA, LLC, v. ZHONE
 9   TECHNOLOGIES, INC.,
     Case No. 13-cv-1836-RGA
10
     TQ DELTA, LLC, v. ZYXEL
11   COMMUNICATIONS, INC. and
     ZYXEL COMMUNICATIONS
12   CORPORATION,
     Case No. 13-cv-2013-RGA
13
     TQ DELTA, LLC, v. ADTRAN, INC.,
14   Case No. 14-cv-954-RGA
15   ADTRAN, INC., v. TQ DELTA, LLC,
     Case No. 15-cv-121-RGA
16
17
           WHEREAS, The Honorable Richard G. Andrews, United States District
18
     Judge, entered a Protective Order to govern discovery in the above-referenced
19
     underlying actions (“the action”) (“the Underlying Protective Order”) (Case No.
20
     1:13-cv-01835-RGA, Dkt. 72 (D. Del.)); and
21
           WHEREAS, Broadcom Corporation (“Broadcom”), a non-party to these
22
     action has been subpoenaed by TQ Delta, LLC (“TQ Delta”) to produce Source Code
23
     and other documents in this action that include or incorporate confidential
24
     information belonging to Broadcom (“Broadcom Confidential Information”);
25
           WHEREAS TQ Delta and Broadcom have agreed to additional provisions to
26
     protect against misuse or improper disclosure of such Broadcom Confidential
27
     Information; and
28
 1         WHEREAS TQ Delta and Broadcom have jointly filed a Motion for a
 2   Protective Order in this Court; and
 3         THE COURT HAVING FOUND GOOD CAUSE;
 4         THEREFORE the following Protective Order is entered. Broadcom
 5   Confidential Information produced in connection with the above-captioned matter
 6   that is designated as “BROADCOM – OUTSIDE ATTORNEYS’ EYES ONLY –
 7   SOURCE CODE" shall be subject to the following restrictions:
 8   A.    Definitions
 9         1.       “Defendants”: the following defendants 2Wire, Inc., Zhone
10   Technologies, Inc., ZyXEL Technologies, Inc., ZyXEL Communications Corp.,
11   and Adtran, Inc., who may have a need to access Broadcom Confidential
12   Information.
13         2.       “Broadcom Material”: all information, documents, testimony, and
14   things produced, served, or otherwise provided in this action by any Party or by
15   Non-Party Broadcom, that include or incorporate Broadcom Confidential
16   Information.
17         3.       “Personnel Retained by a Receiving Party in this Action” means any
18   consultants, experts, or outside counsel (including their support staff) that have
19   been and continue to be retained by a Receiving Party in these action. For the sake
20   of clarity, any person who was retained by a Receiving Party in this action will no
21   longer fall under this definition if that person ceases to be retained by a Receiving
22   Party in these action.
23         4.       “Party” shall have the same meaning ascribed to it in the Underlying
24   Protective Order.
25         5.       “Producing Party” and “Receiving Party” shall have the same
26   meanings as ascribed to those terms in the Underlying Protective Order, except that
27   both definitions as used herein shall also extend to “Designated Broadcom
28   Material” as defined herein.
                                              -2-
 1         6.     “Authorized Reviewer(s)” shall mean persons authorized to review
 2   “BROADCOM – OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE"
 3   material in accordance with this Order and the Underlying Protective Order.
 4         7.     For purposes of this Order, “Source Code” includes human-readable
 5   programming language text that defines software, firmware, or hardware
 6   representations. Text files containing Source Code shall hereinafter be referred to
 7   as “Source Code Files.” Source Code Files include, but are not limited to files
 8   containing Source Code in “C”, “C++”, assembler, digital signal processor (DSP),
 9   or any other programming languages. Source Code Files further include “.include
10   files,” “make” files, “link” files, and other human-readable text files used in the
11   generation and/or building of software directly executed on a microprocessor,
12   micro-controller, or DSP. Source Code Files also include code content that
13   represents hardware design, including code in HDL (VHDL, Verilog), RTL, etc.,
14   that translates into gates after synthesis.
15         8.     “BROADCOM – OUTSIDE ATTORNEYS’ EYES ONLY –
16   SOURCE CODE” material: Source Code that Broadcom believes in good faith
17   includes or incorporates Broadcom’s Confidential Information that is not generally
18   known to others, and has significant competitive value such that unrestricted
19   disclosure to others would create a substantial risk of serious injury, and that Non-
20   Party Broadcom would not normally reveal to third parties except in confidence, or
21   has undertaken with others to maintain in confidence. This includes Broadcom
22   Source Code in the Producing Party’s possession, custody, or control, and made
23   available for inspection by the Producing Party.
24         9.     “Designated Broadcom Material”: material that is designated
25   “BROADCOM – OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE”
26   under this Order.
27         10.    “Counsel of Record”: (i) outside counsel who appears on the
28   pleadings, or have entered an appearance in the underlying litigation, as counsel for
                                               -3-
 1   a Party, (ii) partners, principals, counsel, associates, employees and contract
 2   attorneys of such outside counsel to whom it is reasonably necessary to disclose the
 3   information for this litigation, including supporting personnel employed by the
 4   attorneys, such as paralegals, legal translators, legal secretaries, legal clerks and
 5   shorthand reporters, and/or (iii) independent legal translators retained to translate in
 6   connection with this action, or independent shorthand reporters retained to record
 7   and transcribe testimony in connection with this action. This definition is subject to
 8   the requirements of Judge Andrews’ Order dated September 26, 2016.
 9         11.    “Outside Consultant”: a person with specialized knowledge or
10   experience in a matter pertinent to the litigation who has been retained by Counsel
11   of Record to serve as an expert witness or a litigation consultant in this action
12   (including any necessary support personnel of such person to whom disclosure is
13   reasonably necessary for this litigation), and who is not a current employee of a
14   Party or of a competitor of a Party and who, at the time of retention, is not
15   anticipated to become an employee of, or a non-litigation consultant of: 1) a Party,
16   2) a competitor of a Party, or 3) a competitor of Non-Party Broadcom.
17         12.    “Professional Vendors”: persons or entities that provide litigation
18   support services (e.g., photocopying; videotaping; translating; designing and
19   preparing exhibits, graphics, or demonstrations; organizing, storing, retrieving data
20   in any form or medium; etc.) and their employees and subcontractors who have
21   been retained or directed by Counsel of Record in this action, and who are not
22   current employees of a Party or of a competitor of a Party and who, at the time of
23   retention, are not anticipated to become employees of: 1) a Party, 2) a competitor
24   of a Party, or 3) a competitor of Non-Party Broadcom. This definition includes ESI
25   vendors, and professional jury or trial consultants retained in connection with this
26   litigation to assist a Party, as well as companies retained to perform escrow and
27   hosting services for Source Code. Professional vendors do not include consultants
28   who fall within the definition of Outside Consultant.
                                               -4-
 1   B.    Relationship to Underlying Protective Order
 2         1.      This Order shall not diminish any existing restriction with respect to
 3   Designated Broadcom Material. TQ Delta acknowledges and agrees that this Order
 4   is a supplement to the Underlying Protective Order entered in this action. The
 5   Underlying Protective Order applies to all material designated pursuant to this
 6   Order. To the extent that any provisions in this Order and the Underlying
 7   Protective Order conflict or otherwise differ, this Order shall govern.
 8   C.    Scope
 9         1.      The protections conferred by this Order cover not only Designated
10   Broadcom Material (as defined above), but also any information copied or extracted
11   therefrom, as well as all copies, excerpts, summaries, or compilations thereof.
12         2.      This Order shall not prevent a disclosure to which Non-Party
13   Broadcom consents in writing before that disclosure takes place.
14         3.      This Order shall apply to all Broadcom Source Code designated as
15   “BROADCOM – OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE”
16   that is produced or provided for inspection by Broadcom in this action, including all
17   Broadcom Source Code that is in the possession, custody or control of Broadcom.
18   D.    Designating Protected Material
19         1.      Designations of protected material under this Supplemental Protective
20   Order will be governed by the provisions specified in the Underlying Protective
21   Order’s section on “DESIGNATING PROTECTED MATERIAL.”
22   E.    Challenging Confidentiality Designations
23         1.    Any Party may object to the designation of particular

24   "CONFIDENTIAL," "HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY,"
25
     or "HIGHLY CONFIDENTIAL - SOURCE CODE" information by specifically
26
27   identifying the information to which the objection is made in a written notice to the

28
                                              -5-
 1   party designating the disputed information. However, a Party shall not be obligated
 2
     to challenge the propriety of such designations at the time made, and the failure to
 3
 4   do so shall not preclude a subsequent challenge thereto. If the parties cannot resolve
 5   the objection, it shall be the obligation of the party challenging the
 6
     "CONFIDENTIAL," "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES
 7
 8   ONLY," or "HIGHLY CONFIDENTIAL SOURCE CODE" designation to file and
 9   serve a motion under L.R. 37-1 to 37-3 (and in compliance with any other
10
     applicable Local Civil Rule(s)) that specifically identifies the challenged material
11
12   and sets forth in detail the basis for the challenge. Each such motion must be
13   accompanied by a competent declaration that affirms that the movant has complied
14
     with the meet and confer requirements imposed in L.R. 37-1. Until the Court rules
15
16   on the challenge, all Parties shall continue to afford the material in question the
17   level of protection to which it is entitled under the Producing Party's designation.
18
19   F.    Access To Designated Broadcom Material
20         1.     Access to “BROADCOM – OUTSIDE ATTORNEYS’ EYES ONLY
21   – SOURCE CODE” material: Unless otherwise ordered by the Court or permitted
22   in writing by Non-Party Broadcom, Receiving Party may disclose any information,
23   document or thing designated “BROADCOM – OUTSIDE ATTORNEYS’ EYES
24   ONLY – SOURCE CODE” only to:
25                a.     Persons who appear on the face of Designated Broadcom
26   Material as an author, addressee or recipient thereof, or persons who have been
27   designated under FRCP 30(b)(6) to provide testimony of behalf of a Producing
28   Party or Broadcom regarding the same;

                                              -6-
 1                 b.    During their depositions, witnesses in this Action to whom
 2   disclosure is reasonably necessary for the Underlying Litigation and who have
 3   signed the "Agreement to Be Bound By Supplemental Protective Order" (Exhibit
 4   A), or who qualify under Section F(1)(a), unless otherwise agreed by the Producing
 5   Party or ordered by the court; however, pages of transcribed deposition testimony
 6   or exhibits to depositions that reveal Protected Material must be separately bound
 7   by the court reporter and may not be disclosed to anyone except as permitted under
 8   this Order;
 9                 c.    Counsel of Record;
10                 d.    Outside Consultants of a Party to whom disclosure is reasonably
11   necessary for this litigation, and who have signed the acknowledgement form
12   annexed to the Protective Order as Exhibit A, the “Acknowledgement and
13   Agreement To Be Bound By Supplemental Protective Order,” and the
14   “Certification Of Consultant” attached hereto as Exhibit B;
15                 e.    Any designated arbitrator or mediator who is assigned to hear
16   this matter or who has been selected by the Parties, and his or her staff;
17                 f.    The Court, the United States District Court for the District of
18   Delaware, and any seated jury;
19                 g.    Court reporters and videographers employed in connection with
20   this case; and
21                 h.    Professional Vendors to whom disclosure is reasonably
22   necessary for this litigation.
23         2.      Absent a court order or agreement of the Producing Party, Designated
24   Broadcom Material may not be disclosed to employees of a Receiving Party,
25   including its in-house attorneys and support staff.
26         3.      The Parties acknowledge that Designated Broadcom Material also may
27   be subject to the US government export control and economic sanctions laws,
28   including the Export Administration Regulations (“EAR”, 15 CFR 730 et seq.,
                                              -7-
 1   http://www.bis.doc.gov/ ) administered by the Department of Commerce, Bureau of
 2   Industry and Security, and the Foreign Asset Control Regulations (31 CFR 500 et
 3   seq., http://www.treas.gov/offices/enforcement/ofac/) administered by the
 4   Department of Treasury, Office of Foreign Assets Control (“OFAC”). Receiving
 5   Parties and their Outside Consultants may not directly or indirectly export, re-
 6   export, transfer or release (collectively, “Export”) any Designated Broadcom
 7   Material to any destination, person, or entity outside the United States.
 8         4.     Absent written permission from Non-Party Broadcom, persons not
 9   permitted access to Designated Broadcom Material under the terms of this Order
10   shall not be present at depositions while Designated Broadcom Material is
11   discussed or otherwise disclosed. Any Party intending to disclose or discuss
12   Designated Broadcom Material at pretrial or trial proceedings must give reasonable
13   30 days’ advance notice before the pretrial conference to the Producing Party of any
14   specific lines and pages of Designated Broadcom Material it intends to use at any
15   trial or hearing and a description of any information learned from that Designated
16   Broadcom Material that the Party intends to present through testimony to assure the
17   implementation of the terms of this Protective Order.
18         5.     Any Party giving such notice may not overbroadly designate more
19   Broadcom documents or subject matter than it in good faith actually believes that it
20   will use at any trial or hearing, taking into account the time limits of any trial or
21   pretrial proceedings and the realities of the technical material to be presented.
22         6.     Unless otherwise ordered by the trial court in the underlying actions,
23   the Party seeking to introduce Broadcom Designated Material, whether through
24   testimony or documentary evidence, shall not oppose any motion to seal by
25   Broadcom.
26         7.     If any Broadcom Designated Material is disclosed in any court
27   proceeding for which Broadcom has not received the requisite notice of this
28   provision, Broadcom may request by motion that this Court order the party making
                                               -8-
 1   such disclosure to immediately return all Broadcom Designated Material and may
 2   no longer use it for any purpose at any time, in addition to whatever other
 3   attorneys’ fees and sanctions that this Court chooses to impose.
 4         8.     If Broadcom disputes the sufficiency of the Party’s disclosure required
 5   by § F.4 or if it contends that the disclosure is overbroad as described in § F.5, the
 6   Parties shall utilize this Court’s Informal Discovery Resolution Procedure. If any
 7   Party contends that there has been any other violation of this Protective Order, the
 8   Parties may utilize this Court’s Informal Discovery Dispute Resolution Procedure.
 9   G.    Access By Outside Consultants
10         1.     Notice. If a Party wishes to disclose Designated Broadcom Material to
11   the Party’s Outside Consultant, the Party must, prior to the Outside Consultant
12   being granted access to any Designated Broadcom Material, provide notice to
13   counsel for Non-Party Broadcom, which notice shall include: (a) the individual's
14   name and business title; (b) business address; (c) business or profession; (d) the
15   individual's CV; (e) any previous or current relationship (personal or professional)
16   with Non-Party Broadcom or any of the Parties to this action; (f) a list of other
17   cases in which the individual has testified (at trial or deposition) within the last five
18   years; (g) a list of all companies with which the individual has consulted or by
19   which the individual has been employed within the last four years, the dates of the
20   consultancy or employment, a brief description of the subject matter of the
21   consultancy or employment, and copies of the “Acknowledgement and Agreement
22   To Be Bound By Supplemental Protective Order” attached as Exhibit A, and the
23   “Certification Of Consultant” attached hereto as Exhibit B, that have both been
24   signed by that Outside Consultant. Broadcom shall have seven calendar days to
25   raise any objections for good cause to those Outside Consultants, starting from the
26   first business day following the date upon which Receiving Party expressly notifies
27   Broadcom of that expert and provides the information set forth above, whereby
28
                                               -9-
 1   such express notification shall be provided to Broadcom directly by Receiving
 2   Party.
 3            2.   Designated Broadcom Material may not be disclosed to mock jurors
 4   without Broadcom’s express written consent, which shall not be unreasonably
 5   withheld.
 6            3.   Objections. With respect to Outside Consultants that have not been
 7   previously disclosed to Non-Party Broadcom, Non-Party Broadcom shall have
 8   seven (7) calendar days from receipt of the notice specified in Paragraph G to
 9   object for good cause in writing to such disclosure (plus three (3) extra days if
10   notice is given in any manner other than by hand delivery, e-mail delivery or
11   facsimile transmission). After the expiration of the 7-day (plus 3-days, if
12   appropriate) period, if no objection for good cause has been asserted by Broadcom,
13   then Designated Broadcom Material may be disclosed to the Outside Consultant
14   pursuant to the terms of this Supplemental Protective Order. Any objection by
15   Non-Party Broadcom must be made for good cause, and must set forth in detail the
16   grounds on which it is based. Should Receiving Party disagree with the basis for
17   the objection(s), Receiving Party must first attempt to resolve the objection(s)
18   informally with Non-Party Broadcom. If the informal efforts do not resolve the
19   dispute within five (5) business days from the date upon which Receiving Party was
20   first notified of any objection for good cause by Non-Party Broadcom, Receiving
21   Party may file a motion requesting that the objection(s) be quashed after that five
22   (5) day period has passed. Non-Party Broadcom shall have the burden of proof by
23   a preponderance of the evidence on the issue of the sufficiency of the objection(s).
24   Pending a ruling by the Court upon any such objection(s), or the subsequent
25   resolution of the objection for good cause by Receiving Party and Non-Party
26   Broadcom, the discovery material shall not be disclosed to the person objected to
27   by Non-Party Broadcom.
28
                                             - 10 -
 1         4.     The Notice requirements, Objections procedure, and related deadlines
 2   outlined in this subsection do not apply to Outside Consultants who have already
 3   been disclosed to Broadcom under the terms of the Underlying Protective Order
 4   entered in this action. For those Outside Consultants, the Procedures for Approving
 5   Disclosure of that Protective Order govern this issue. These Outside Consultants
 6   are still required to submit to Broadcom signed copies of the “Acknowledgement
 7   and Agreement To Be Bound By Supplemental Protective Order” attached as
 8   Exhibit A, and the “Certification Of Consultant” attached as Exhibit B, before
 9   viewing any Source Code designated BROADCOM – OUTSIDE ATTORNEYS’
10   EYES ONLY – SOURCE CODE. But for these Outside Consultants, submission
11   of these materials does not begin another objections period.
12   H.    Production of BROADCOM – ATTORNEYS’ EYES ONLY – SOURCE
13   CODE Material
14         1.     Broadcom Source Code:
15                a.    TQ Delta shall provide to the Producing Party two stand-alone,
16   non-networked personal computers running a reasonably current version of the
17   Microsoft Windows operating system, a printer as well as any monitors, keyboards,
18   and mice for the computers to be deposited with the third-party escrow service
19   (each computer being a "Source Code Computer"). The Receiving Party’s outside
20   counsel and/or experts may place commercially-available software tools reasonably
21   necessary for the Receiving Party to perform its review consistent with its review
22   under this Protective Order on the review computer provided to the Producing
23   Party, and Receiving Party shall provide a list of all such software tools on the
24   review computers. Specific tools that may be used include, but are not limited to,
25   Eclipse, Notepad++ (with SourceCookifier plug-in), kdiff (with Windows-Explorer
26   integration – shell extension Diff-Ext-for-KDiff3 installed and enabled), Effective
27   File Search, Google Chrome (or any other browser to view XML or web-page-
28   related source-code files), Microsoft Office (to the extent any files produced are in
                                             - 11 -
 1   Microsoft Office format), Visual Slick Edit, Araxis Merge, and “grep.” The
 2   Receiving Party shall not at any time use any compilers, interpreters or simulators
 3   in connection with the Source Code review.
 4                b.     To the extent Broadcom makes BROADCOM – OUTSIDE
 5   ATTORNEYS’ EYES ONLY – SOURCE CODE material available for inspection,
 6   Broadcom shall deposit such Source Code available electronically and in text
 7   searchable form with a third-party escrow service Iron Mountain, located at 9450
 8   Bloomington Freeway, Bloomington, MN 55431, or another location as Broadcom
 9   and TQ Delta may agree, within 7 days of the last of the following three events that
10   occurs: (1) entry of this protective order, (2) execution the escrow agreement, and
11   (3) receipt from TQ Delta of the Equipment identified in the escrow service
12   agreement, until the close of expert discovery in the underlying litigations as
13   captioned above. All expenses related to the third party escrow service will be paid
14   by TQ Delta. Source Code shall be made available by the third-party escrow
15   service during the regular business hours of the escrow service, and other times as
16   mutually agreed by TQ Delta and the escrow service, pursuant to the terms of this
17   Protective Order and the agreement between TQ Delta, Broadcom, and Iron
18   Mountain. Broadcom or its counsel may supervise the inspection at its discretion,
19   but may not unreasonably interfere with the inspection or attempt to listen to any
20   conversation by the reviewers. The Source Code Computer shall be configured to
21   permit review of the Source Code through a password-protected account having
22   read-only access.
23                c.     The Source Code Computer shall be equipped to print copies of
24   the Source Code on watermarked pre-Bates numbered paper, which shall be
25   provided by the Producing Party to the third party escrow service. Under no
26   circumstances are original printouts of the Source Code to be made except for
27   directly onto the watermarked and numbered sides of the paper provided by the
28   Producing Party. Additionally, Authorized Reviewer(s) may not print any
                                             - 12 -
 1   continuous block of Source Code that results in more than 50 consecutive printed
 2   pages. Counsel for the Producing Party will keep the original printouts, and shall
 3   provide copies of such original printouts to counsel for the Receiving Party within
 4   three (3) business days of (1) any request by the Receiving Party, or (2) otherwise
 5   being notified that such original printouts have been made. Counsel of Record for
 6   the Receiving Party may request up to 10 copies of each original printout of Source
 7   Code.
 8                d.     No more than 1,422 pages of the total Source Code may be in
 9   printed form at any one time. In addition, the Receiving Party shall not print more
10   than 478 pages of other Broadcom Designated Material stored with the Source
11   Code (which documents typically contain Broadcom Source Code and shall be
12   treated as Source Code under the Protective Order). All printed Source Code shall
13   be logged by Receiving Party’s Counsel of Record and/or other Personnel Retained
14   by a Receiving Party in this Action as noted below. Receiving Party may request to
15   print additional pages in excess of the limits stated above, which request the
16   Producing Party shall not unreasonably deny. No additional electronic copies of
17   the Source Code shall be provided by the Producing Party. Hard copies of the
18   Source Code also may not be converted into an electronic document, and may not
19   be scanned using optical character recognition (“OCR”) technology.
20                e.     Authorized Reviewer(s) in this Action shall not print Source
21   Code which has not been reviewed on the Source Code Computer, or in order to
22   review the Source Code elsewhere in the first instance, i.e., as an alternative to
23   reviewing that Broadcom sSource Code electronically on the Source Code
24   Computer, as TQ Delta and Broadcom, and Defendants acknowledge and agree that
25   the purpose of the protections herein would be frustrated by such action.
26                f.     Authorized Reviewer(s) are prohibited from bringing outside
27   electronic devices, including but not limited to laptops, floppy drives, zip drives, or
28   other hardware into the secure room. Nor shall any cellular telephones, personal
                                             - 13 -
 1   digital assistants (PDAs), Blackberries, cameras, voice recorders, Dictaphones,
 2   external or portable telephone jacks or other outside electronic devices be permitted
 3   inside the secure room, except for medical devices, implants, or equipment
 4   reasonably necessary for any legitimate medical reason. Notwithstanding the
 5   preceding prohibitions, in the event a deposition is taken in the secure room,
 6   stenographers or videographers may bring outside electronic devices reasonably
 7   necessary to record the deposition into the review subject to the provisions of
 8   section (i) below.
 9                g.      If any Authorized Reviewer(s) seeks to take notes inside the
10   secure room, all such notes will be taken on bound (spiral or other type of
11   permanently bound) notebooks No loose paper or other paper that can be used in a
12   printer may be brought into the secure room. All such notes must be marked as
13   “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY.”
14                h.      Where absolutely necessary or required by the Court, the
15   Receiving Party and the Producing Party may make further copies of original
16   source code printouts in the form required to be included in pleadings filed under
17   seal, to be included as exhibits in expert reports, or to be used as exhibits in
18   depositions or at trial, where such pleadings, expert reports, and transcripts from
19   such depositions or trial are designated “BROADCOM – OUTSIDE
20   ATTORNEYS’ EYES ONLY – SOURCE CODE”. In the event copies of printouts
21   of Designated Broadcom Material are used as exhibits in a deposition, further
22   copies of the Designated Broadcom Material printouts made for the deposition or
23   trial shall be destroyed at the conclusion of the deposition or trial.
24                i.      If a depositions of an individual authorized under this Protective
25   Order to view Broadcom-Attorneys’ Eyes Only Source Code occurs at the location
26   of the third party escrow service, then a Source Code Computer may be used during
27   the deposition, except that the screen of the Source Code Computer shall not be
28   recorded on any videographic record of the deposition. This provision does not
                                              - 14 -
 1   otherwise limit a party from using print-outs of Designated Broadcom Material at
 2   depositions.
 3                  j.   In addition to other reasonable steps to maintain the security and
 4   confidentiality of Non-Party Broadcom’s Source Code, printed copies of the Source
 5   Code maintained by the Authorized Reviewer(s) must be kept in a locked storage
 6   container when not being actively reviewed or otherwise being transferred as
 7   permitted by this Supplemental Protective Order.
 8                  k.   The Receiving Party’s Counsel of Record shall keep log(s)
 9   recording the identity of each individual beyond Counsel of Record to whom each
10   hard copy of each Producing Party’s Source Code was provided and when it was
11   provided to that person. Non-Party Broadcom or its outside counsel may request in
12   writing (including email) the Receiving Party’s Counsel of Record to serve the log
13   relating to Source Code produced by Non-Party Broadcom upon Broadcom or its
14   outside counsel at any time after the issuance of a final, non-appealable decision
15   resolving all issues in this case, and the Receiving Party’s Counsel of Record must
16   serve the log(s) as requested within thirty (30) days of any such written request
17   from each Producing Party’s Counsel of Record. In addition, at any time after the
18   issuance of a final, non-appealable decision resolving all issues in these cases, each
19   Producing Party’s Counsel of Record may also request any Outside Consultants of
20   the Authorized Reviewer(s) to whom the paper copies of the Source Code were
21   provided to certify in writing that all copies of the Source Code were returned to the
22   counsel who provided them the information and that they will make no use of the
23   Source Code or of any knowledge gained from the Source Code in any future
24   endeavor, whereupon such certification shall be provided to Broadcom’s Counsel of
25   Record within thirty (30) days of that request.
26                  l.   The Producing Party and the Receiving Party may agree on
27   alternative arrangements on how Broadcom Source Code will be produced.
28
                                             - 15 -
 1                m.     Use of Broadcom Designated Material at trial in the underlying
 2   actions. Nothing in this Order shall be construed to affect the use of any Broadcom
 3   Designated Material at any trial or hearing in the underlying actions. A Party that
 4   intends to present Broadcom Designated Material at a hearing or trial shall follow
 5   the procedures described in § F.4–6. The Trial Court may thereafter make such
 6   orders as are necessary to govern the use of such documents or information at trial.
 7   I.    Prosecution, Development, and Patent Acquisition Consulting Bar
 8         1.     Unless otherwise permitted in writing between Producing Party and
 9   Receiving Party, any individual who personally receives, other than on behalf of
10   Producing Party, any material designated “BROADCOM – OUTSIDE
11   ATTORNEYS’ EYES ONLY – SOURCE CODE” shall not participate in
12   amending or drafting patent specifications or claims before a Patent Office of any
13   patent or patent application substantially related to the particular technology or
14   information disclosed in the Designated Broadcom Material, from the time of
15   receipt of such material through until at least two years after the individual
16   person(s) cease to have access to materials designated “BROADCOM – OUTSIDE
17   ATTORNEYS’ EYES ONLY – SOURCE CODE,” as well as any materials that
18   contain or disclose Broadcom Material so designated. This provision shall not
19   apply to post-grant adversarial proceedings, including reexamination or opposition
20   proceedings filed in relation to the patents-in-suit or foreign counterparts.
21         2.     Unless otherwise permitted in writing between Producing Party and
22   Receiving Party, any Outside Consultant retained on behalf of Receiving Party who
23   is to be given access to documents or Source Code designated as “BROADCOM –
24   OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE” produced by another
25   Party must agree in writing not to perform hardware or software development work
26   or product development work intended for commercial purposes substantially
27   related to the particular technology or information disclosed in the Designated
28   Broadcom Material from the time of first receipt of such material through until at
                                             - 16 -
 1   least two years after the Outside Consultant ceases to have access to any material
 2   designated “BROADCOM – OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE
 3   CODE,” as well as any materials that contain or disclose Broadcom Material so
 4   designated.
 5         3.      Unless otherwise permitted in writing between Producing Party and
 6   Receiving Party, any Outside Consultant retained on behalf of Receiving Party who
 7   is to be given access to “BROADCOM – OUTSIDE ATTORNEYS’ EYES ONLY
 8   – SOURCE CODE” must agree in writing not to advise anyone regarding the
 9   purchase or acquisition of patents for assertion against Producing Party having
10   claims that read on the Source Code that Outside Consultant reviews, from the time
11   of first review of such material by Outside Consultant and through until two years
12   after the Outside Consultant last accesses any material designated “BROADCOM –
13   OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE,” as well as any
14   materials that contain or disclose Broadcom Material so designated. The Parties’
15   counsel will maintain a log indicating which Source Code printouts that each
16   Outside Consultant views. For avoidance of doubt, this provision does not prevent
17   Outside Consultants from working on matters adverse to Broadcom where they are
18   not asked to advise on the purchase or acquisition of patents.
19   J.    Protected Material Subpoenaed or Ordered Produced In Other
20   Litigation
21         1.      If a Receiving Party is served with a subpoena or a court order that
22   would compel disclosure of any information, documents or things designated in this
23   action as “BROADCOM –OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE
24   CODE,” Receiving Party must endeavor to so notify the Producing Party of such
25   information, documents or things, in writing (by fax and email) promptly, and in no
26   event more than ten (10) calendar days after receiving the subpoena or order. Such
27   notification must include a copy of the subpoena or order. Receiving Party also
28   must immediately inform, in writing, the party who caused the subpoena or order to
                                             - 17 -
 1   issue that some or all of the material covered by the subpoena or order is subject to
 2   this Supplemental Protective Order and the Protective Order. In addition, the
 3   Receiving Party must provide a copy of this Supplemental Protective Order and the
 4   Protective Order promptly to the party in the other action that caused the subpoena
 5   or order to issue. The purpose of imposing these duties is to alert the interested
 6   parties to the existence of this Supplemental Protective Order and the Protective
 7   Order, and to afford the Party whose Designated Broadcom Material in this case, is
 8   at issue in the other case, an opportunity to try to protect its confidentiality interests
 9   in the court from which the subpoena or order issued. Producing Party shall bear
10   the burdens and the expenses of seeking protection in that court of Designated
11   Broadcom Material. Nothing in these provisions should be construed as
12   authorizing or encouraging any Authorized Reviewer(s) in this action to disobey a
13   lawful directive from another court.
14   K.    Unauthorized Disclosure Of Designated Broadcom Material
15         1.     If a Receiving Party learns that, by inadvertence or otherwise, it has
16   disclosed Designated Broadcom Material to any person or in any circumstance not
17   authorized under this Order, the Receiving Party must immediately (a) notify in
18   writing Producing Party of the unauthorized disclosures, (b) use its best efforts to
19   retrieve all copies of the Designated Broadcom Material, (c) inform the person or
20   persons to whom unauthorized disclosures were made of all the terms of this Order,
21   and (d) request such person or persons to execute the “Acknowledgment and
22   Agreement to Be Bound” that is attached hereto as Exhibit A. Nothing in these
23   provisions should be construed as limiting any Producing Party’s rights to seek
24   remedies for a violation of this Order.
25   L.    Duration
26         1.     Even after the termination of this action, the confidentiality obligations
27   imposed by this Order shall remain in effect for two (2) years following the
28
                                               - 18 -
 1   termination of this action, or until Non-Party Broadcom agrees otherwise in writing
 2   or a court order otherwise directs.
 3   M.    Final Disposition
 4         1.     Unless otherwise ordered or agreed in writing by Producing Party,
 5   within thirty (30) days of the termination of all of these action, whether through
 6   settlement or final judgment (including any and all appeals therefrom), all
 7   Designated Broadcom Material produced by any Party in this action, and all
 8   secondary materials incorporating Designated Broadcom Material (e.g., work
 9   product, expert reports, motions, etc.), shall either be returned to the Producing
10   Party or be destroyed. The Receiving Party shall verify the return or destruction of
11   Designated Broadcom Material by notification furnished to the Producing Party
12   within 30 days of termination of this action.
13
14    IT IS SO ORDERED.
15
16                 September 12, 2019
      DATED:                                                      /s/
17                                                     Honorable Alka Sagar
18                                                     United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28
                                             - 19 -
 1                                        EXHIBIT A
 2         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND BY
 3   SUPPLEMENTAL PROTECTIVE ORDER GOVERNING CONFIDENTIAL
 4         INFORMATION OF NON-PARTY BROADCOM IN THIS CASE
 5         I, _______________________________________ [print or type full name],
 6   state: My business address is ________________________________________.
 7         1.     My present employer is ____________________________________.
 8         2.     My present occupation or job description is _____________________.
 9         3.     I have been informed of and have reviewed the Supplemental
10   Protective Order Governing Discovery From Non-Party Broadcom (“Supplemental
11   Protective Order”) entered in this case, and understand and agree to abide by its
12   terms. I agree to keep confidential all information provided to me in this matter, in
13   accordance with the restrictions in the Supplemental Protective Order, and to be
14   subject to the authority of the U.S. District Court for the Central District of
15   California in the event of any violation or dispute related to this Supplemental
16   Protective Order.
17         4.     I state under penalty of perjury under the laws of the United States of
18   America that the foregoing is true and correct.
19
20   Executed On____________________________.
21
22                                           ____________________________________
23                                           [Printed Name]
24                                           ____________________________________
25                                           [Signature]
26
27
28
                                              - 20 -
 1                                       EXHIBIT B
 2           CERTIFICATION OF CONSULTANT RE SUPPLEMENTAL
 3    PROTECTIVE ORDER GOVERNING CONFIDENTIAL INFORMATION
 4                   OF NON-PARTY BROADCOM IN THIS CASE
 5         I, _______________________________________ [print or type full name],
 6   of _______________________________________ am not an employee of the Party
 7   who retained me or of a competitor of any Party or Non-Party Broadcom and will not
 8   use any information, documents, or things that are subject to the Supplemental
 9   Protective Order Governing Discovery From Non-Party Broadcom in this case for
10   any purpose other than this litigation. I agree not to perform hardware or software
11   development work or product development work intended for commercial purposes
12   relating to the particular technology or information disclosed in the Designated
13   Broadcom Material and I agree not to advise anyone regarding the purchase or
14   acquisition of patents for assertion against Producing Party having claims that read
15   on the code that I review, from the time of my first review of such material and
16   through until two years after I last access any material designated “BROADCOM –
17   OUTSIDE ATTORNEYS’ EYES ONLY – SOURCE CODE,” as well as any
18   materials that contain or disclose Broadcom Material so designated.
19         I state under penalty of perjury under the laws of the United States of
20   America that the foregoing is true and correct.
21
22   Executed On____________________________.
23                                          ____________________________________
24                                          [Printed Name]
25                                          ____________________________________
26                                          [Signature]
27
28
                                            - 21 -
